Miller, J. :
The facts in' this case' are simple, although they appear to be involved because of the method of presentation. Richard Ri Lá Ban, Frank Alvin La Ban and Alice J. La Bau Barker Were the owners of certain.'real property as tenants'in common. Richard had a power' of attorney from his cotenants to sell- the property. He employed the defendant ás a broker. The latter -made á contract with the plaintiff’s assignor'in the name of Richard R. La -Ban, executor of -the estate of J. II. and Máry La Bau, to sell the property for the sum of $7,500, and received a payment of $200. Said Richard was not-the executor-of said J. H. or Mary. Subsequently Richard, for himself individually and as attorney for his cotenants, conveyed the property to one Graff. Thereafter the attorney for said" Graff informed,the defendant that he, the defendant, had no authority to make any such contract as he had made with- the plaintiff’s assignor, and upon the request of the defendant procured said Graff to sign. in duplicate a contract to convey the property to the plaintiff’s, assignor for said sum of $7,500,-and left the same with the defendant for him to have executed by the purchaser, which he neglected to have- done. The plaintiff, as assignee of- the contract made with the defendant, demanded of Graff a deed pursuant to said contract, which -the-latter refused to make) but offered to deliver a deed upon •the .payment of said'.sum of $7,500. The plaintiff then brought -an. action in the Supreme Court against said Graff to compel specific performance of the contract made with the defendant. She was defeated in that action and a judgment for $250 Cos'ts'was rendered against her, She then ■ brought this action to recover damage's, on *461the defendant’s warranty of authority as agent, and has obtained a judgment for the $200 paid the defendant and for the $250 costs awarded against her in the action in the Supreme Court.
The appellant claims that the court erred in excluding the letters written by said Richard R. La Ban to him, which he claims would have proven his authority to sell the property. The letters are not in the record, but counsel in offering them distinctly stated that they were offered simply to show the employment of the defendant as a broker to sell. Undoubtedly a broker indy be given authority to contract, but the mere employment of a broker as such only authorizes him to act as an intermediary to bring the parties together. It was conceded that the defendant was employed as a broker, and as counsel stated that the letters were offered simply to show that fact, it was not error -to exclude them. Moreover, the contract made by the defendant did not bind the owners of the property. It -was made in the name of an executor who had no existence. It is elementary that an agent who assumes to contract for a principal must make a contract binding upon some principal or else he himself is bound.
Upon the evidence the plaintiff was entitled to recover, but she was not entitled to recover the costs incurred in the Supreme Court action. She knew when that action was brought who owned the property at the time the defendant undertook to contract for its conveyance, because her- complaint alleged who the owners were. She knew that the contract made by the defendant was worthless and she could not prosecute a hopeless action and thereby increase her damages. Moreover, she could have obtained a deed by paying the full amount of the purchase price; thereby limiting her damages to the sum of $200.
The judgment should be reversed, unless the plaintiff stipulate to modify it accordingly.
Jenks, Hooker, Gaynor and Rich, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event, unless within twenty days plaintiff stipulate to reduce the recovery to the sum of $200, in which event the judgment-as reduced is affirmed, without costs of this appeal.